Title: To George Washington from Lund Washington, 4 March 1778
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon March 4th—1778

Your Horse and Letter by Fitzgerald was deliverd me on Saturday last—the Horse is rather poor, I think he is rather likely than otherways—he is much swoln about the Ancles otherways appears to be well—I shall endeavour to Fatten him—make him look as well as Possible and then let it be known that I have a Horse for the purpose of Coverg. I shall ask 15 or 20 Dollars for the season the latter if he improves much, the former if he does not.
At length I have prevaild on Mr Wm Triplett to Sign a Bond for the Conveyance of the Land below the Mill Race including the Race—but I was oblige to give him more than the Value of his Land—He is to be

alow’d to take off the Timber provided he does it betwen this and the year 1782, to have an Equal Quantity of your Land and 20/ pr Acre extraordinary, you to be at the expence, makeg and recordg Deeds, and measureg the Land in short he is to be at no expince, these are the best terms I coud get, I think he has exacted too much but am glad it is done with.
I have Re[ceive]d of Mr Robt Adam £1254.19.—which appears to be the amt of his Mortgage and all other Ac[coun]ts—3 years and two months Interest upon the Mortgage the Ballance upon setling the open Ac[coun]t was due from him, beside the above Adams has paid in your absence to Mrs Washington £98. or there abouts, and to me £150—I believe the Ac[coun]t is setled right, when I come to Camp I will bring it and explain it to your Satisfaction—I have a great Mind to put the Money into the Continantal Loan office, but perhaps it woud be proper to get your approbation first. I shall also bring with me a Copy of all Moneys pd or Re[ceive]d by me on your Ac[coun]t together with a Copy of our ⟨private⟩ ac[coun]t agreeable to your desire—your Mother has wrote to me to send Silla down to her—which I shall do—but am very sorry to part her from Jack. He Cryes and Begs, sayg he had rather be Hang’d than seperated. Your Brother Charles wrote to me the other day by the overseer from there, recommendg another Hand with a Horse to be sent to the plantation as you will see by the Inclosed—I sent none.
All the ground that we have proper for makeg Tobacco we are under the Necessaty of putg in Flax otherways we shoud make no Flax, for it requires Strong Land to bring Flax—therefore I begin to believe I shall not attempt makeg Tobacco, yet I am not altogether determined about it. We have very little Land that will bring pumkins they will only grow to advantage where the ground is Rich—However I will have them planted in all places where there is a probability of growg them. I find from experience there is a fine spirit to be made from persimons, but neglected to gather them for that purpose, only got some for the purpose of makeg Beer, but next Fall if I live every one on the Land shall be gather’d. We have a Deep Snow and very Cold Weather. All our people &c. are tolerable Well—the Mare you sent by Captn Lewis has something the matter with her but I can hardly tell what. She Staggers about at times, with some kind of giddyness or weakness in the Loins, I had her Bled and have given her a Drench or two of what was thought proper, she eats Hearty, yet continues as above I am oneasy about her, but will do every thing to save her—I hope she is not likely to make a Dye of it—my Compliments to Mrs Washington and am Dr Sir your affectionate Servt

Lund Washington



P.S. My Lip is still sore—but I think it will soon be well. Craik has given me some thing lately that will make a ⟨cure⟩.

